 

Exhibit 10.16

 

October 21, 2002

 

Ms. Marsha Paolini

Vice President

Boston Safe Deposit and Trust Company

135 Santilli Highway, 026-0313

Everett, MA 02149

 

Dear Marsha:

 

It is with pleasure that I am writing you to inform you that our Benefit Plans
Investment Committee (the “BPIC”) has approved your firm, Boston Safe Deposit
and Trust Company, as the new Trustee and Custodian for its Sunoco, Inc. Master
Retirement Trust, Directors’ Deferred Compensation and Benefits Trust (Rabbi)
and Deferred Compensation and Benefits Trust (Rabbi).

 

This appointment comes with a great amount of respect for the people and the
process that has created the successful business model that you have today.

 

On behalf of the BPIC, we are looking forward to a successful relationship with
you and Boston Safe.

 

Please indicate Boston Safe Deposit and Trust Company’s acceptance of its
appointment as Trustee/Custodian by signing and returning to me one of the two
signed copies of this letter. The other signed copy is for your records.

 

Sincerely,

 

 

s/Alan J. Rothman

Alan J. Rothman

Benefit Plans Investment Committee

Director, Trust Investments

 

 

Accepted:

 

BOSTON SAFE DEPOSIT AND TRUST COMPANY

 

 

By:

 

s/Marsha R. Paolini

Title:

 

Vice President

Date:

 

10/22/02